Title: To Thomas Jefferson from St. Victour, 21 August 1787
From: St. Victour, M.
To: Jefferson, Thomas



Monsieur
rue des menars paris le 21 aoust 1787.

J’ignore s’il croit a la virginie ou dans quelqu’autres provinces des etats unis des noÿers ou d’autres especes de boïs qui, par sa legereté et sa solidité fut comme le bois de noÿer propre a la monture des fusils, mais vous le sçavés surement, et alors il pourroit s’etablir une correspondance également utile aux etats et a la manufacture de tulle, en lestant les batimens qui sont expediés des divers ports de l’amerique pour celuÿ de bordeaux, de planches de bois de noÿer ou d’autres bois propres a la monture des fusils; nous pourrions prendre jusques a trente mille planches et par preferance seches dans l’espace de trois ans, dans les dimensions et aux prix que je vais avoir l’honneur de vous etablir, rendues au port de bordeaux, et si nous nous trouvions bien de cet approvisionement nous le continuerions les années suivantes.

Les planches doivent avoir deux pouces trois lignes d’epaisseur sept pieds six pouces de longeur
onze ou douze pouces de largeur, le tout mesure de france. Nous pourrions paÿer ces planches rendues a bordeaux quarante sols, et si elles etoient bien seches et bien saines, sans noeud ni autre avaries, jusques a cinquante sols.
J’aÿ l’honneur d’etre avec les sentimens les plus respectueux Monsieur votre très humble et très obeissant serviteur,

St. Victour

